DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 28 April 2022 with respect to the claims have been fully considered. Any claim objections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Applicant's arguments filed 28 April 2022 stating “In contrast, ‘a first radial-directional cross section which is a cross section orthogonal to the axial direction at an axial-directional position passing a tip of the first edge’, recited in claim 15 of the instant application, is a cross section indicated by the dashed line A in the annotated figures and a cross section that does not exist in Hiradate. Further, in Hiradate, a radial cross section, indicated by the dashed line B, passing a hub of a leading edge and a radial cross section, indicated by the dashed line C, passing a tip of a trailing edge are presented. The three dashed lines A-C indicating the respective radial cross sections and the blade element 41 are totally different in orientation” have been fully considered. The Office respectfully notes that limitations concerning the relationship between “first radial-directional cross section” and “first edge” and/or “first reference line” were previously addressed by the combination of Hiradate in view of Tomita ‘833, not merely Hiradate. The proposed combination of Hiradate in view of Tomita ‘833 is envisaged as resulting in the leading edge having an undulating shape as shown in the below annotation of Applicant’s Annotated Figs. 8 and 7 provided in the remarks filed 28 April 2022.

    PNG
    media_image1.png
    422
    571
    media_image1.png
    Greyscale

Applicant's arguments filed 28 April 2022 stating “In view of this, even assuming that Hiradate and Tomita can be combined, which Applicants do not admit, Hiradate in view of Tomita fails to disclose or suggest “the first radial-directional cross section includes: a first hub-side reference point which is a radial-directional position of a hub surface of hub on a first reference line connecting midpoints of the first radial-directional cross section in a blade thickness direction; and a first tip-side reference point which is a radial-directional position of the tip on the first reference line and is positioned downstream of the first hub-side reference point in the rotational direction’, as recited in claim 15” have been fully considered. The Office respectfully notes that Hiradate Figures 1 and 15 show a hub that extends forward of the leading edge, which results in the proposed combination of Hiradate and Tomita ‘833 addressing the aforementioned limitation (note: Hiradate does not disclose any critical nexus between the blade shape and the hub construction depicted in Hiradate Figure 7; the inventive blade shape of Hiradate can be used with the hub construction of Figures 1 and 15).
Claim Objections
Claims 3-6 and 8-15 are objected to because of the following informalities:   
In claim 3, line 3, --for each of the two or more blades:-- should be added after “wherein”.
In claim 4, line 3, --for each of the two or more blades:-- should be added after “wherein”.
In claim 5, line 3, --for each of the two or more blades:-- should be added after “wherein”.
In claim 6, line 3, --for each of the two or more blades:-- should be added after “wherein”.
In claim 6, line 4 and the last line should be further indented.
In claim 8, line 3, --for each of the two or more blades:-- should be added after “wherein”.
In claim 9, line 3, --for each of the two or more blades:-- should be added after “wherein”.
In claim 10, line 3, --for each of the two or more blades:-- should be added after “wherein”.
In claim 11, line 3, --for each of the two or more blades:-- should be added after “wherein”.
In claim 12, line 3, --for each of the two or more blades:-- should be added after “wherein”.
In claim 12, line 3, the comma should be changed to a colon and line 4 and the last line should be further indented.
In claim 14, line 3 should be changed to --the first edges are leading edges-- (note: parent claim 15 assigns “first edge” to all of “plurality of blades”).
In claim 14, line 4 should be changed to --the second edges are trailing edges-- (note: parent claim 15 assigns “second edge” to all of “plurality of blades”).
	In claim 15, 5th line from bottom, --the-- should be added before “hub”.
Claim 13 is objected to due to dependency.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-6 and 8-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 8, the limitation recited as “wherein, when, on a second reference line connecting midpoints of the second radial-directional cross section in a blade thickness direction, a second hub-side reference point is defined as a radial-directional position of a hub surface of the hub” renders the claim indefinite since it is contradictory to the antecedent limitation “the blade has a second radial-directional cross section” (claim 16) - i.e., the antecedent limitation requires that “blade” possesses “second radial-directional cross section”, and whereas the instant limitation assigns “hub” / “hub surface” thereto. In order to overcome this rejection, the Office recommends changing “a hub surface of the hub” to --the blade at the hub--.  Due to dependency, this rejection also applies to claims 9-12.

In claim 15, the limitation recited as “the first radial-directional cross section includes: a first hub-side reference point which is a radial-directional position of a hub surface of hub” renders the claim indefinite since it is contradictory to the antecedent limitation “the blade has a first radial-directional cross section” - i.e., the antecedent limitation requires that “blade” possesses “first radial-directional cross section”, and whereas the instant limitation assigns “hub” / “hub surface” thereto. In order to overcome this rejection, the Office recommends changing “a hub surface of hub” to --the blade at the hub--. Due to dependency, this rejection also applies to claims 3-6, 13, and 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 6, 8, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiradate et al. (US 2014/0314557 - hereafter referred to as Hiradate; previously cited) in view of Tomita ‘833 et al. (JP 2014118833 A - hereafter referred to as Tomita ‘833; previously cited - see machine translation filed 06 April 2021).

In reference to claim 15 (as far as it is clear and definite)
Hiradate discloses:
An impeller (see Figures 1 and 8) for a centrifugal compressor, comprising:
a hub (i.e., HUB - Figure 8) having a small-diameter portion (i.e., the portion of HUB at LEADING EDGE OF BLADE - see Figure 8) positioned at a first end portion in an axial direction and a large-diameter portion (i.e., the portion of HUB at TRAILING EDGE OF BLADE - see Figure 8) positioned at a second end portion in the axial direction, the large-diameter portion having a greater diameter (see Figure 8) than the small-diameter portion; and
a plurality of blades (i.e., BLADE - see Figures 2 and 8) disposed on an outer peripheral surface of the hub, 
wherein the plurality of blades includes:
two or more blades each of which has a first edge (i.e., LEADING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the small-diameter portion so as to define an inlet for to-be-compressed gas flowing into the impeller and a second edge (i.e., TRAILING EDGE OF BLADE - Figure 8) positioned at an axial-directional position of the large-diameter portion,
		wherein for each of the two or more blades:
the blade has a first radial-directional cross section which is a cross section orthogonal to the axial direction at an axial-directional position passing a tip of the first edge, wherein a portion of the blade is disposed on a radially-inner side of the tip, at least a part of the portion of the blade (i.e., blade) disposed on the radially-inner side of the tip in a blade-height range of 50% or more being inclined (due to RAKE ANGLE 51 (POSITIVE) - Figure 8) downstream in a rotational direction of the blade (i.e., blade) with respective to a radial direction (note: RAKE ANGLE 51 is relative to MERIDIAN PLANE 52, which extends in the radial-axial plane - see Figure 8 and par. [0049]),
wherein  
the first radial-directional cross section includes:
a first hub-side reference point (see annotated Figure 1 below) which is a radial-directional position of a hub surface (see annotated Figure 1 below) of hub on a first reference line connecting midpoints in a blade thickness direction; and
a first tip-side reference point (see annotated Figure 1 below) which is a radial-directional position of the tip on the first reference line and is positioned downstream (i.e., due to the RAKE ANGLE 51 (POSITIVE) - Figure 8) of the first hub-side reference point in the rotational direction.

    PNG
    media_image2.png
    272
    400
    media_image2.png
    Greyscale


Due to the shape of the leading edge of Hiradate shown in Figure 7, Hiradate does not disclose:
	the first-radial directional cross section also passing the portion of the blade disposed on the radially-inner side of the tip, the first reference line connecting midpoints of the first-radial-directional cross section and including the first hub-side reference point and the first tip-side reference point.

	Tomita ‘833 discloses:
an impeller for a centrifugal compressor comprising blades each having a leading edge (5b - Figure 8), wherein the leading edge has an undulating profile (see Figure 8) of axial locations across the radial direction such that a radially-extending cross-section (see line P in Figure 8) intersecting the tip of the blade also intersects (see Figure 8) a portion of the blade that is radially inward of the tip; the undulating profile of axial locations results in suppressed vibration (see par. [0036]) of the radially outer portion of the blade while alleviating stress concentrations (see par. [0035]) at the root portion of the blade. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edges of the blades of the impeller of Hiradate to include an undulating profile of axial locations across the radial direction, as disclosed by Tomita ‘833, for the purpose of suppressing vibration at the tip and alleviating stress concentrations at the root.

	Hiradate in view of Tomita ‘833 therefore addresses:
the first-radial directional cross section also passing (i.e., due to the undulating shape of the leading edge 5b of Tomita ‘833 being applied to the leading edge of Hiradate - see Tomita ‘833 line P relative to leading edge 5b in Figure 8) the portion of the blade disposed on the radially-inner side of the tip, the first reference line connecting midpoints of the first radial-directional cross section and including the first hub-side reference point and the first tip-side reference point (note: the undulating shape of the leading edge 5b of Tomita ‘833 is sinusoidal around a radial axis P that connects the tip-side and the hub-side of the leading edge 5b - accordingly, “first radial-directional cross section” would result in a “first reference line” connecting midpoints thereof and that includes “first tip-side reference point” and “first hub-side reference point”, as demonstrated below).

    PNG
    media_image3.png
    446
    727
    media_image3.png
    Greyscale


In reference to claim 4
Hiradate in view of Tomita ‘833 addresses:
The impeller for a centrifugal turbomachine according to claim 15 wherein the first reference line includes a linear portion (note: see Hiradate Figures 7 and 8 showing portions of the “blade”, as modified by Tomita ‘833, that correspond with the “first reference line” identified above as being linear and the thickness of the “blade” being constant - i.e., see the LEADING EDGE of Hiradate as being linear in Figure 8).



In reference to claim 6
Hiradate in view of Tomita ‘833 addresses:
The impeller for a centrifugal turbomachine according to claim 15
wherein the first reference line is configured such that:
when an angle θ1 (note: the instantly defined “angle θ1” is present in Hiradate as a consequence of RAKE ANGLE 51 (POSITIVE)) between a first tangent to a respective midpoint of the first reference line and a radial-directional line passing the respective midpoint is defined such that a sign of the angle θ1 is positive when the first tangent extending radially outward from the respective midpoint is positioned downstream of the radial-directional line in the rotational direction. 

Hiradate, does not disclose values of “RAKE ANGLE 51 (POSITIVE)) and, thus, Hiradate in view of Tomita ‘833, as previously presented, does not address:
	the angle θ1 has a maximum value of not smaller than 20 degrees.

However, it is noted that the presence of Hiradate RAKE ANGLE 51 (POSITIVE) results in the presence of a non-zero value (i.e., positive, as defined by the claim) of the defined “angle θ1”. 
Furthermore, according to MPEP 2144.05 (II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at a value within the claimed range of “angle θ1” by modification of the impeller of Hiradate in view of Tomita ‘833 to achieve desired performance characteristics (note: see Hiradate par. [0051] describing various trade-offs associated with specifying the RAKE ANGLE 51 (POSITIVE)).


In reference to claim 13
Hiradate in view of Tomita ‘833 addresses:
A centrifugal turbomachine, comprising: the impeller according to claim 15; and
a casing (see annotated Hiradate Figure 1 below) disposed so as to cover the impeller.

    PNG
    media_image4.png
    217
    515
    media_image4.png
    Greyscale


In reference to claim 14
Hiradate in view of Tomita ‘833 addresses:
The centrifugal turbomachine according to claim 13, wherein the impeller comprises:
a leading edge (see the above rejection of claim 15) being the first edge; and 
a trailing edge (see the above rejection of claim 15) being the second edge, and wherein the centrifugal turbomachine is a centrifugal compressor (see Hiradate par. [0034]).

In reference to claim 16 
Hiradate in view of Tomita ‘833, as combined in the rejection of claim 15, addresses:
An impeller (see Hiradate Figure 8) for a centrifugal compressor, comprising:
a hub (i.e., HUB - Hiradate Figure 8) having a small-diameter portion (i.e., the portion of HUB at LEADING EDGE OF BLADE - see Hiradate Figure 8) positioned at a first end portion in an axial direction and a large-diameter portion (i.e., the portion of HUB at TRAILING EDGE OF BLADE - see Hiradate Figure 8) positioned at a second end portion in the axial direction, the large-diameter portion having a greater diameter (see Figure 8) than the small-diameter portion; and
a plurality of blades (i.e., BLADE - see Hiradate Figures 2 and 8) disposed on an outer peripheral surface of the hub,
wherein the plurality of blades includes:
two or more blades each of which has a first edge (i.e., LEADING EDGE OF BLADE - Hiradate Figure 8) positioned at an axial-directional position of the small-diameter portion so as to define an inlet for to-be-compressed gas flowing into the impeller and a second edge (i.e., TRAILING EDGE OF BLADE - Hiradate Figure 8) positioned at an axial-directional position of the large-diameter portion,
wherein for each of the two or more blades:
the blade has a first radial-directional cross section which is a cross section orthogonal to the axial direction at an axial-directional position passing a tip of the first edge and a portion of the blade disposed on a radially-inner side of the tip (note: due to the undulating profile of the leading edge 5b of Tomita ‘833 being applied to the leading edge of Hiradate, a radial directional-cross section passing the tip also passes a radially-inner portion of the blade in the proposed combination - see Tomita ‘833 line P relative to leading edge 5b in Figure 8), at least a part of the portion of the blade disposed on the radially-inner side of the tip included in the first radial-directional cross section in a blade-height range of 50% or more being inclined (i.e., due to RAKE ANGLE 51 (POSITIVE) - Hiradate Figure 8)(note: the modification of Hiradate alters the shape of only the leading edge(s) of the blade(s) in regards to its profile of axial locations across the radial direction) downstream in a rotational direction (i.e., IMPELLER ROTATION AXIS - Hiradate Figure 8) of the impeller with respect to a radial direction (note: RAKE ANGLE 51 is relative to MERIDIAN PLANE 52, which extends in the radial-axial plane - see Hiradate Figure 8 and par. [0049]);
and
wherein the blade has a second radial-directional cross section (see the dashed-line in annotated Hiradate Figure 7 below)(note: the dashed-line is representative of a circumferential-radial plane) which is a cross section orthogonal to the axial direction at an axial-directional position passing a tip of the second edge, at least a part of the second radial-directional cross section in a blade-height range of 50% or more being inclined (i.e., due to RAKE ANGLE 51 (NEGATIVE) - Hiradate Figure 8)(note: the modification of Hiradate alters the shape of only the leading edge(s) of the blade(s) in regards to its profile of axial locations across the radial direction) upstream in the rotational direction of the impeller with respect to the radial direction (note: Hiradate RAKE ANGLE 51 is relative to MERIDIAN PLANE 52, which extends in the radial-axial plane).

    PNG
    media_image5.png
    436
    423
    media_image5.png
    Greyscale


In reference to claim 8 (as far as it is clear and definite)
Hiradate in view of Tomita ‘833 addresses:
The impeller for a centrifugal turbomachine according to claim 16, wherein, when, on a second reference line (i.e., the intersection of “blade” and “second radial-directional cross section”) connecting midpoints of the second radial-directional cross section in a blade thickness direction, a second hub-side reference point (see annotated Hiradate Figure 7 above) is defined as a radial-directional position of a hub surface of the hub and a second tip-side reference point (see annotated Hiradate Figure 7 above) is defined as a radial-directional position of the tip at the second edge (Hiradate - TRAILING EDGE),
the second-tip side reference point is positioned upstream (i.e., due to RAKE ANGLE 51 (NEGATIVE) - Hiradate Figure 8) of the second hub-side reference point in the rotational direction.

In reference to claim 10
Hiradate in view of Tomita ‘833 addresses:
The impeller for a centrifugal turbomachine according to claim 8 wherein the second reference line includes a linear portion (note: see Hiradate Figures 7 and 8 showing portions of the “blade”, as modified by Tomita ‘833, that correspond with the “second reference line” identified above as being linear and the thickness of the “blade” being constant).

In reference to claim 12
Hiradate in view of Tomita ‘833 addresses:
The impeller for a centrifugal turbomachine according to claim 8 wherein the second reference line is configured such that,
when an angle θ2 (i.e., the RAKE ANGLE 51 (NEGATIVE) / RAKE ANGLE AT TRAILING EDGE OF BLADE - Hiradate Figures 8 and 9) between a second tangent to a respective midpoint of the second reference line and a radial-directional line passing the respective midpoint is defined such that a sign of the angle θ2 is positive when the second tangent extending radially outward from the respective midpoint is positioned upstream of the radial-directional line in the rotational direction,
the angle θ2 has a maximum value of not smaller than 30 degrees (i.e., -35 degrees - Hiradate Figure 9)(note: the negative angle of the convention used in Hiradate is the same as the positive angle of the convention defined by the instant claim).

Allowable Subject Matter
Claims 3, 5, 9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745